Exhibit 10.1

 

AMENDMENT TO MANAGEMENT AGREEMENT

 

This Amendment to Management Agreement (this “Amendment”) is made as of
November 21, 2018 (the “Effective Date”) by and among Granite Point Mortgage
Trust Inc., a Maryland corporation (together with its subsidiaries, the
“Company”), and Pine River Capital Management L.P., a Delaware limited
partnership (the “Manager”).

 

WHEREAS, the parties executed a Management Agreement, dated as of June 28, 2017
(the “Management Agreement”), and wish to amend its terms as set forth herein;
and

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

Section 1.  Amendments.

 

(a)           Section 1(a) of the Management Agreement is hereby amended by
adding the following definitions (in addition to those previously set forth
therein, in alphabetical order):

 

“Average Compensation” means, during any calendar quarter, an amount equal to
(i) the aggregate of all Compensation paid to the Placement Agents (including
Compensation deducted by the Placement Agents from the proceeds from the sale of
Securities) with respect to Securities sold by the Placement Agents during such
calendar quarter, divided by (ii) the total number of Securities sold by the
Placement Agents during such calendar quarter.

 

“Book Value Per Share” means, for any calendar quarter, an amount equal to
(i) (A) the total stockholders’ equity, minus (B) the liquidation preference of
any preferred stock issuances (excluding the 1,000 shares of the Company’s
preferred stock issued at the time of the Initial Public Offering), divided by
(ii) the total number of shares of the Company’s Common Stock issued, each as of
the end of the immediately preceding calendar quarter as reported in the
Form 10-Q or Form 10-K, as applicable, filed by the Company.

 

“Compensation” has the meaning set forth in Exhibit C to the Equity Distribution
Agreement.

 

“Equity Distribution Agreement” means that certain Equity Distribution
Agreement, dated as of November 21, 2018, between the Company and the Placement
Agents.

 

“Modified Weighted Average Issuance Price” means, during any calendar quarter,
an amount equal to (i) the weighted average issuance price for the Securities
sold by the Placement Agents during such calendar quarter, minus (ii) the
Average Compensation.

 

“Placement Agent Reimbursement Fees” has the meaning set forth in
Section 7(g) hereof.

 

“Placement Agents” has the meaning set forth in the Equity Distribution
Agreement.

 

“Securities” means shares of the Company’s Common Stock sold by the Placement
Agents under the Equity Distribution Agreement.

 

--------------------------------------------------------------------------------



 

(b)           Section 7 of the Management Agreement is hereby amended by adding
the following subsection (g) immediately following subsection (f) thereof:

 

(g)           Notwithstanding anything contained in this Agreement to the
contrary, the Manager shall reimburse the Company for Compensation due to the
Placement Agents for the sale of Securities during a calendar quarter (the
“Placement Agent Reimbursement Fees”) in an amount equal to the following (but
in any event, not in excess of the amount of such Compensation):

 

(i)            if the Modified Weighted Average Issuance Price of the Securities
sold during such calendar quarter is greater than the Book Value Per Share, zero
dollars; and

 

(ii)           if the Modified Weighted Average Issuance Price of the Securities
sold during such calendar quarter is less than the Book Value Per Share, an
amount equal to the product of (A) (i) the Book Value Per Share, minus (ii) the
Modified Weighted Average Issuance Price of the Securities sold during such
period and (B) the number of Securities sold by the Placement Agents during such
calendar quarter.

 

With respect to each calendar quarter in which the Manager is obligated to
reimburse the Company for the Placement Agent Reimbursement Fees, the Company
shall net the Placement Agent Reimbursement Fees payable by the Manager for such
calendar quarter from the Base Management Fee (but, for the avoidance of doubt,
such netting shall not constitute, or be deemed to constitute, a reduction of
the Base Management Fee) payable by the Company for such calendar quarter.

 

Section 2.  No Other Amendments.  Except as expressly set forth herein, the
Management Agreement has not been amended, revised or modified, and it remains
in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

GRANITE POINT MORTGAGE TRUST INC.

 

 

 

 

 

 

 

By:

/s John A. Taylor

 

Name:

John A. Taylor

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

PINE RIVER CAPITAL MANAGEMENT L.P.

 

 

 

 

 

 

 

By:

/s/ Tim O’Brien

 

Name:

Tim O’Brien

 

Title:

General Counsel and Co-Chief Operating Officer

 

--------------------------------------------------------------------------------